Opinion by
Mr. Chief Justice Green,
While there are some facts in the case No. 245, January term, 1899, now pending in this court, in which an opinion has just been filed, which are not in the present case, the substance of the contention raised upon the affidavits of defense in the two cases, is practically the same. In the opinion just filed we have indicated at some length the reason why we think the affidavits in that case were sufficient to take it to the jury, and the same reasons in substance are applicable to the present controversy. We sustain the assignments of error and reverse the order to make absolute the rule for judgment.
Judgment reversed and procedendo awarded.